Citation Nr: 1220500	
Decision Date: 06/12/12    Archive Date: 06/22/12

DOCKET NO.  10-29 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for service-connected degenerative disc disease, L4-L5, and traumatic arthritis of the thoracolumbar spine.

2.  Entitlement to service connection for traumatic arthritis of the cervical spine.

3.  Entitlement to service connection for traumatic arthritis of both hips.

4.  Entitlement to service connection for traumatic arthritis of the right knee.

5.  Entitlement to service connection for traumatic arthritis of the left knee.

6.  Entitlement to service connection for traumatic arthritis of both ankles.

7.  Entitlement to service connection for traumatic arthritis of both feet.

8.  Entitlement to service connection for sciatic pain, bilateral legs, to include as secondary to the service-connected degenerative disc disease, L4-L5, and traumatic arthritis the thoracolumbar spine.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Kedem, Counsel 


INTRODUCTION


Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from October 1952 to October 1955.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by which the RO denied entitlement to the benefits sought herein.

In March 2012, the Veteran and his wife presented testimony at a hearing before the undersigned Veterans Law Judge, which was held at the RO.  A complete transcript of the hearing has been associated with the record.


The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the issues remaining on appeal so that the Veteran is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) . 

The Veteran's hearing testimony indicates that there may be outstanding VA medical records pertinent to the remaining service connection claims that have not yet been associated with the claims file.  Testimony elicited at the March 2012 hearing reflects that the Veteran received VA medical care at the Cleveland VA Medical Center (MC) from 1955 to 1961 and at the Houston and Dallas VAMCs from 1961 to February 1999 (the Board is in possession of records from the Houston VAMC dated after February 1999).  The RO/AMC must make efforts to obtain these records, and if they are not available, the RO must document its efforts to do so.  See 38 C.F.R. § 3.159(c)(2); Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990) (holding that all VA treatment records that could potentially be helpful in resolving a claim must be obtained); see also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).  Of course VA clinical records dated from January 2011 to the present must be added to the record as well.

After securing the foregoing records, VA medical examinations must be scheduled.  First regarding the claim of entitlement to an evaluation in excess of 20 percent for service-connected degenerative disc disease, L4-L5, and traumatic arthritis the thoracolumbar spine, the Veteran contends that the disability has worsened.  Indeed, although unclear, it appears from hearing testimony that he may be suffering from incapacitating episodes.  As such, information on the current level of disability must be ascertained.  The examination instructions are contained in the second paragraph below.

Regarding the issues of entitlement to service connection for traumatic arthritis of the cervical spine both hips, ankles, both feet, both knees and sciatic pain, bilateral legs, to include as secondary to the service-connected degenerative disc disease, L4-L5, and traumatic arthritis the thoracolumbar spine, the RO must schedule a VA medical examination to determine whether there is a current diagnosis of these claimed disabilities of the hips, ankles, feet and legs.  The evidence of record includes a February 2010 private x-ray report which shows a current diagnosis of degenerative changes of the right and left knees, so it appears that current disabilities of the knees is shown.  The examiner should be requested to provide an opinion as to the etiology of the claimed disabilities, to include whether they are caused or aggravated by the service-connected degenerative disc disease, L4-L5, and traumatic arthritis of the thoracolumbar spine.  The examination instructions are contained in the third paragraph below.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Associate with the record all VA clinical records from the Cleveland VAMC dated from 1955 to 1961, from the Houston and Dallas VAMCs dated from 1961 to February 1999, and VA clinical records dated from January 2011 to the present.  

2.  Schedule a VA medical examination to determine the current severity of the Veteran's service-connected degenerative disc disease, L4-L5, and traumatic arthritis the thoracolumbar spine.  Thoracolumbar spine range of motion should be measured.  All symptoms should be described in detail, and the examiner must specifically comment upon whether the Veteran suffers from incapacitating episodes.  If so, the examiner must comment upon the duration and frequency of these incapacitating episodes.  The examiner should identify any objective evidence of pain or functional loss due to pain associated with the service-connected disability.  The examiner should be requested to provide an opinion as to the extent that low back pain limits the Veteran's functional ability.  The examiner should also be requested to determine whether, and to what extent, the low back exhibits weakened movement, excess fatigability, or incoordination.  Finally, the examiner should comment on the effect of the low back disability on range of motion.  A rationale for all conclusions must be provided.  Pertinent documents in the claims folder must be reviewed in conjunction with the examination.  In the examination report, the examiner must indicate whether the requested claims review was conducted. 

3.  Schedule a VA medical examination to determine whether there is a current diagnosis of traumatic arthritis of the cervical spine, traumatic arthritis of both hips, traumatic arthritis of both ankles, traumatic arthritis of both feet, and/or sciatic pain, bilateral legs.  The examiner should further address the etiology of any current disability found regarding the cervical spine, hips, ankles, feet and legs, as well as the etiology of arthritis of the right and left knee which is shown on private x-ray report dated in February 2010.  Regarding each disability diagnosed, the examiner must indicate whether it is at least as likely as not (50 percent or greater likelihood) had its onset in service or is otherwise related to service, to include a due to injury from parachute jumps while serving as a paratrooper during active service.  The examiner show also state whether any current disability noted is at least as likely as not proximately due to, the result of, or aggravated by the service-connected degenerative disc disease, L4-L5, and traumatic arthritis the thoracolumbar spine.  A rationale for all conclusions must be provided.  Pertinent documents in the claims folder must be reviewed in conjunction with the examination.  In the examination report, the examiner must indicate whether the requested claims review was conducted.

4.  After the development requested above has been completed to the extent possible, the record should be reviewed.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



